                                                                                            Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
                                                                         19CN-CC00009

           IN THE CIRCUIT COURT OF CLINTON COUNTY MISSOURI

SHERITTA LAMBERT,                                    )
                                                     )
         Plaintiff,                                  )
                                                     )     Case No.:
vs.                                                  )
                                                     ) JURY TRIAL DEMANDED
FIRST ADVANTAGE BACKGROUND                           )
SERVICES CORP.                                       )
Registered Agent:                                    )
CSC-Lawyers Incorp. Service Co.                      )
221 Bolivar Street                                   )
Jefferson City, MO 65101                             )
                                                     )
         Defendant.                                  )

                                        PETITION

         COMES NOW the Plaintiff, Sheritta Lambert, and brings the following class

action against Defendant, First Advantage Background Services Corp., ("Defendant"),

pursuant to the Fair Credit Reporting Act ("FCRA").

                            PRELIMINARY STATEMENTS

      1. Defendant is a consumer reporting agency (as a "consumer reporting agency" is

         defined pursuant to the FCRA).

      2. Defendant provided consumer reports concerning the Plaintiff to USB Corporate

         Trust (“USB”) and Quest Diagnostics Incorporated (“Quest”).

      3. Defendant provided a consumer report concerning the Plaintiff to USB in or about

         June 2018.

      4. Defendant provided a consumer report concerning the Plaintiff to Quest in or

         about July 2018.

      5. The Consumer Report provided to USB includes a Rapsheet Adjudication.

      6. The Rapsheet Adjudication includes information that violates 15 U.S.C. 1681c.




       Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 1 of 16
                                                                                      Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
7. The Rapsheet Adjudication includes information from 2006 that should not be

   included in Plaintiff’s Consumer Report.

8. The Consumer Report provided to Quest includes a section titled County Seat

   Felony & Misdemeanor.

9. Contained within the section titled County Seat Felony & Misdemeanor is

   information that is not a misdemeanor or a felony.

10. Plaintiff brings this action against Defendant for violations of the FCRA.

11. Plaintiff seeks statutory damages, actual damages, injunctive relief, punitive

   damages, costs and attorneys’ fees, and other appropriate relief pursuant to the

   FCRA.

                                      PARTIES

12. Plaintiff Lambert is a resident of Kansas City, Missouri.

13. Defendant is a foreign company doing business in Missouri.



                        JURISDICTION AND VENUE

14. This court has jurisdiction over Plaintiff’s FCRA claim pursuant to 15 U.S.C. §

   1681p and Article V, Section 14(a) of the Constitution of Missouri.

15. Venue is proper in this Court pursuant to R.S.Mo. 508.010.2(4).

                            FACTUAL ALLEGATIONS

16. The Consumer Report provided to Quest contains information that makes it

   appear as if the Plaintiff has misdemeanor and/or felony charges she does not.

17. The Consumer Report provided to Quest classifies an ordinance violation as a

   Felony or Misdemeanor.




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 2 of 16
                                                                                       Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
18. The ordinance violation referenced in Defendant’s Consumer Report is not a

   Felony or a Misdemeanor.

19. Defendant’s classification of an ordinance violation as a Felony or Misdemeanor

   injured the Plaintiff.

20. On information and belief, Quest relied on Defendant’s Consumer Report for

   employment purposes.

21. On information and belief, Quest relied on Defendant’s Consumer Report and

   took adverse action against the Plaintiff that was based, in whole or in part, on

   information in the Consumer Report.

22. The Consumer Report provided to USB includes information via a Rapsheet

   Adjudication that violates the FCRA.

23. The Rapsheet Adjudication includes information about charges that have been

   dismissed.

24. The Rapsheet Adjudication includes information about charges that have been

   Nolle Prosequi.

25. The Rapsheet Adjudication includes information about cases that are closed.

26. Defendant included items of adverse information in Plaintiff’s Consumer Report

   that are not conviction that antedate the report by more than seven years.

27. On information and belief, USB relied on Defendant’s Consumer Report for

   employment purposes.

28. On information and belief, USB relied on Defendant’s Consumer Report and took

   adverse action against the Plaintiff that was based, in whole or in part, on

   information in the Consumer Report.




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 3 of 16
                                                                                      Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
29. The Consumer Report provided by the Defendant to USB and Quest were

   inaccurate and materially misleading.

30. The Consumer Report provided by the Defendant to USB and Quest were relied

   upon for employment purposes and heightened the risk of injury to the Plaintiff.

31. On information and belief, the Defendant attempted to comply with 15 U.S.C.

   1681k in its Consumer Report production to Quest via 1681k(a)(2) and not

   1681k(a)(1).

32. On information and belief, the Defendant attempted to comply with 15 U.S.C.

   1681k in its Consumer Report production to USB via 1681k(a)(2) and not

   1681k(a)(1).

33. Defendant is aware of the FCRA.

34. Defendant expects that the consumer reports they provide will be relied upon to

   make decisions regarding employment

35. Defendant has knowledge that it must comply with the FCRA.

36. Defendant is required to prepare all consumer reports in accordance with the

   FCRA.

37. Defendant's multiple violations of the FCRA combined with its knowledge of the

   requirements of the FCRA is evidence that the Defendant's violations were

   willful.

                         CLASS ACTION ALLEGATIONS

38. Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

39. Plaintiff asserts the following classes:

   1681e(b) Ordinance Class: All individuals who were the subject of one or more
   consumer reports in which Defendant included information regarding an alleged




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 4 of 16
                                                                                            Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
   ordinance violation but identified it in a misdemeanor or felony section from
   February 19, 2019, through the conclusion of this matter.

   1681c: All individuals who were the subject of one or more consumer reports in
   which Defendant included a Rapsheet Adjudication that included information that
   was not a record of conviction that antedated the report by more than seven years
   from February 19, 2019, through the conclusion of this matter.


                                    Numerosity

40. The proposed class is so numerous that joinder of all class members is

   impracticable. Defendant regularly produces consumer reports on individuals to

   third parties. Defendant fails to follow reasonable procedures to assure maximum

   possible accuracy of the information concerning the individual about whom the

   reports relate and fails to exclude adverse items of information, other than records

   of convictions, from reports in compliance with the FCRA. Plaintiff believes that

   during the relevant time period, a sufficient number of individuals would fall

   within the definition of the Putative Class.

                        Common Questions of Law and Fact

41. Virtually all of the issues of law and fact in this class action predominate over any

   questions affecting individual class members. Among the questions of law and

   fact common to the class is:

       a. Whether Defendant complies with 1681c and follows reasonable
          procedures to assure maximum accuracy of the information contained in
          their reports;

       b. Whether Defendant's violations of the FCRA were willful;

       c. The proper measure of statutory damages and punitive damages; and

                                    Typicality

42. Plaintiff's claims are typical of the members of the proposed class.   Defendant is




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 5 of 16
                                                                                          Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
   a consumer reporting agency that produces consumer reports to third parties.

   Defendant produces the reports in violation of the mandates of the FCRA. The

   FCRA violations suffered by the Plaintiff are typical of those suffered by other

   class members and the Defendant treated Plaintiff consistent with other Putative

   Class members in accordance with its standard policies and practices.

                              Adequacy of Representation

43. Plaintiff, as a representative of the class, will fairly and adequately protect the

   interests of the Putative Class and has no interest that conflict with or are

   antagonistic to the interest of the class members. Plaintiff has retained attorneys

   competent and experienced in class action litigation. No conflict exists between

   Plaintiff and members of the class. A class action is superior to any other

   available method for the fair and efficient adjudication this controversy, and

   common questions of law and fact overwhelmingly predominate over individual

   questions that may arise.

                                         Superiority

44. This case is maintainable as a class action under Fed. R. Civ. P. 52(b)(1) because

   prosecution of actions by or against individual members of the Putative Classes

   would result in inconsistent or varying adjudications and create the risk of

   incompatible standards of conduct for Defendant. Further, adjudication of each

   individual class members' claim as a separate action will potentially be dispositive

   of the interest of other individuals not a party to such action, impeding their

   ability to protect their interests.

45. This case is maintainable as a class action under Fed. R. Civ. P. 52(b)(2) because




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 6 of 16
                                                                                              Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
   Defendant has acted or refused to act on grounds that apply generally to the

   Putative Classes, so that declaratory and/or injunctive relief is appropriate

   respecting the Classes as a whole.

46. Class certification is also appropriate under Fed. R. Civ. P. 52(b)(3) because

   questions of law and fact common to the Putative Classes predominate over any

   questions affecting only individual members of the Putative Classes, and because

   a class action is superior to other methods for the fair and efficient adjudication of

   this litigation. Defendant's conduct described in this Complaint stems from

   common and uniform policies and practices, resulting in common violations of

   the FCRA. Members of the Putative Classes do not have an interest in pursuing

   separate actions against Defendant, as the amount of each class member's

   individual claims is small compared to the expense and burden of individual

   prosecution. Class certification will also obviate the need for unduly duplicative

   litigation that might result in inconsistent judgments concerning Defendant’s

   practices. Moreover, management of this action as a class action will not present

   any likely difficulties. In the interests of justice and judicial efficiencies, it would

   be desirable to concentrate the litigation of all Putative Class members' claims in a

   single forum.

47. Plaintiff intends to send notice to all members of the Putative Classes to the extent

   required by Rule 52. The names and address of the Putative Class members are

   available from Defendant's records.


                         VIOLATIONS OF THE FCRA

48. Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 7 of 16
                                                                                         Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
49. Defendant utilizes a system that does not verify all records involving alleged

   criminal charges before producing a consumer report.

50. Defendant utilizes a system that does not exclude adverse items of information,

   other than records of convictions of crimes, that antedate the report by more than

   seven years in violation of the FCRA.

51. Defendant violated the FCRA by failing to follow reasonable procedures to assure

   maximum possible accuracy of the information concerning the individual about

   whom the report relates.

52. Defendant’s actions were negligent, reckless, and willful.

53. Defendant’s violations were willful. Defendant acted in deliberate or reckless

   disregard of its obligations and rights of Plaintiff under the provisions of the

   FCRA. Defendant's willful conduct is reflected by, among other things, the

   following facts:

       a. Defendant has access to legal advice; and

       b. Defendant produced a consumer report on the Plaintiff that contained
          information that was misleading, inaccurate, incomplete, not up to date,
          and obsolete.

       c. Defendant produced a consumer report that contained information that
          was not prepared in a manner that it would assure the maximum accuracy
          of the information being provided regarding the Plaintiff;

       d. Defendant produced a Consumer Report on the Plaintiff that contained
          information that antedated the report by more than seven years in violation
          of 1681c; and

       e. Defendant failed to abide by the FCRA.

54. Plaintiff is entitled to statutory damages of not less than $100 and not more than

   $1000 for each and every one of these violations, pursuant to 15 U.S.C.




 Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 8 of 16
                                                                                                Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
        §1681n(a)(1)(A).

    55. Plaintiff is also entitled to punitive damages for these violations, pursuant to 15

        U.S.C. §1681n(a)(2).

    56. Plaintiff is further entitled to recover their costs and attorneys’ fees, pursuant to

        15 U.S.C. §1681n(a)(3).

WHEREFORE, the Plaintiff respectfully requests that this Court issue an Order for the

following:

        a.      Order finding that Defendant committed multiple, separate violations of

                the FCRA;

        b.      Order finding that Defendant acted negligently and/or willfully in

                deliberate or reckless disregard of Plaintiff's rights and its obligations of

                the FCRA;

        c.      Order awarding statutory damages and punitive damages as provided the

                FCRA;

        d.      Order awarding reasonable attorneys’ fees and costs as provided by the

                FCRA; and

        e.      Order granting injunctive relief and other and further relief, in law or

                equity, as this Court may deem appropriate and just.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with
respect to which Plaintiff has a right to jury trial.




     Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 9 of 16
                                                                      Electronically Filed - Clinton - February 19, 2019 - 03:51 PM
By: /s/ C. Jason Brown
Charles Jason Brown MO 49952
Jayson A. Watkins MO 61434
Brown & Watkins LLC
301 S. US 169 Hwy
Gower Missouri 64454
Tel: 816-424-1390
Fax: 816-424-1337
brown@brownandwatkins.com
watkins@brownandwatkins.com
ATTORNEYS FOR PLAINTIFF




   Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 10 of 16
                                                                                               Electronically Filed - Clinton - February 19, 2019 - 03:52 PM
                                                                                19CN-CC00009

             IN THE CIRCUIT COURT OF CLINTON COUNTY MISSOURI

SHERITTA LAMBERT,                                     )
Individually And On Behalf Of                         )
All Others,                                           )
                                                      )
       Plaintiffs,                                    )
                                                      )       Case No.:
vs.                                                   )
                                                      )
FIRST ADVANTAGE BACKGROUND                            )
SERVICES CORP.,                                       )
     Defendant.                                       )

                                 ENTRY OF APPEARANCE

       COMES NOW Jayson Watkins and hereby enters his appearance as counsel of record

for Plaintiff and those similarly situated in the above captioned matter.


                                                      Respectfully submitted,

                                                      By: /s/ Jayson A. Watkins
                                                      Jayson A. Watkins MO #61434
                                                      Brown & Watkins LLC
                                                      301 S. US 169 Hwy
                                                      Gower Missouri 64454
                                                      Tel: 816-424-1390
                                                      Fax: 816-424-1337
                                                      watkins@brownandwatkins.com
                                                      ATTORNEY FOR PLAINTIFF




        Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 11 of 16
Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 12 of 16
                                                                   Electronically Filed - Clinton - March 06, 2019 - 02:41 PM




Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 13 of 16
                                                                   Electronically Filed - Clinton - March 06, 2019 - 02:41 PM




Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 14 of 16
                                                                   Electronically Filed - Clinton - March 06, 2019 - 02:41 PM




Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 15 of 16
                                                                   Electronically Filed - Clinton - March 06, 2019 - 02:41 PM




Case 5:19-cv-06031-HFS Document 1-1 Filed 03/22/19 Page 16 of 16
